Citation Nr: 0014733	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-03 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
lumbar spine.

2.  Entitlement to service connection for a disorder of the 
thoracic spine.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision by the RO 
that denied a claim of service connection for a disorder of 
the lumbar spine.  This matter also comes to the Board on 
appeal from an October 1999 decision by the RO that denied a 
claim of service connection for a disorder of the thoracic 
spine.


FINDINGS OF FACT

1.  By a written communication dated in April 2000, the 
veteran's authorized representative withdrew from appeal the 
claims of service connection for disorders of the lumbar and 
thoracic spine.

2.  The substantive appeals pertaining to these two claims 
were filed by the representative, and not by the veteran 
personally.


CONCLUSIONS OF LAW

1.  The claim of service connection for a disorder of the 
lumbar spine has been withdrawn.  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. § 20.204 (1999).

2.  The claim of service connection for a disorder of the 
thoracic spine has been withdrawn.  38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. § 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a final decision on the matter 
in question.  See 38 C.F.R. § 20.204(b) (1999).  Withdrawal 
may be by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c) 
(1999).  When a substantive appeal is withdrawn, the 
withdrawal effectively creates a situation where there is no 
longer an allegation of error of fact or law with respect to 
the determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 1991).

In the present case, the veteran's authorized representative, 
by a written communication dated in April 2000, withdrew from 
appeal the claims of service connection for disorders of the 
lumbar and thoracic spine.  Inasmuch as he has clearly 
expressed a desire to withdraw the claims, and has done so in 
writing, and because the record shows that the substantive 
appeals pertaining to these two claims were filed by the 
representative, and not by the veteran personally, the Board 
finds that the legal requirements for a proper withdrawal 
have been satisfied.  38 C.F.R. § 20.204 (1999).  Further 
action by the Board on these claims is therefore 
inappropriate.  38 U.S.C.A. § 7105(d) (West 1991).  The 
appeal is dismissed.


ORDER

The claim of service connection for a disorder of the lumbar 
spine is dismissed.

The claim of service connection for a disorder of the 
thoracic spine is also dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

